Exhibit 10.1

Option No. XXXXX
HMS HOLDINGS CORP.
Non-Qualified Stock Option Agreement
THIS AGREEMENT, made as of the October 1, 2009 between HMS HOLDINGS CORP., a New
York corporation (the “Corporation”), and First Name Last Name (the “Optionee”),
is pursuant to the 2006 Stock Plan of the Corporation (the “Plan”). The Plan, as
adopted by the Board of Directors (the “Board”), was approved by the
shareholders (the “Shareholders”) of the Corporation on June 12, 2009. Said
Plan, as it may hereafter be amended and continued by the Board and the
Shareholders, is incorporated herein by reference and made a part of this
Agreement.
The Plan is administered by the Compensation Committee (the “Committee”) of the
Board, as defined in the Plan. The Board has determined that it would be to the
advantage and interest of the Corporation and its shareholders to grant the
option provided for herein to the Optionee as an inducement to remain in the
service of the Corporation, or a Parent or a Subsidiary thereof, and as
incentive for increased efforts during such service.
NOW, THEREFORE, pursuant to the Plan, the Corporation, with the approval of the
Committee, hereby grants to the Optionee as of the date hereof an option (the
“Option”) to purchase all or any part of an aggregate of XXX shares of the
Corporation’s common shares, $.01 par value per share (the “Common Stock”), at
$37.82 per share upon the following terms and conditions:
1. The Option and all rights of the Optionee to purchase shares of Common Stock
hereunder shall terminate on October 1, 2016 (hereinafter referred to as the
“Expiration Date”).

 

Page 1



--------------------------------------------------------------------------------



 



2. The Optionee’s right and option to purchase one-half of the shares of Common
Stock pursuant to the Option shall vest as follows:

         
December 31, 2010
      XXX shares
December 31, 2011
  an additional   XXX shares
December 31, 2012
  an additional   XXX shares

The Optionee’s right and option to purchase the other one-half of the shares of
Common Stock pursuant to the Option shall vest in accordance with the
requirements set forth on Exhibit A.
3. Once the Option has vested in accordance with the preceding Section 2, it
shall continue to be exercisable until the earlier of the termination of the
Optionee’s rights hereunder pursuant to Section 5, or the Expiration Date. A
partial exercise of the Option shall not affect the Optionee’s right to exercise
the Option with respect to the remaining shares subject thereto, subject to the
conditions of the Plan and this Agreement. Full payment for shares acquired
shall be made in cash at or prior to the time that an Option, or any part
thereof, is exercised.
4. (a) Except as provided in Section 5, the Option may not be exercised unless
the Optionee is, at the time of exercise, an employee, as defined in the Plan,
of the Corporation or of a Parent or Subsidiary, as defined in the Plan, thereof
(collectively hereinafter referred to as the “Corporation”). The Option shall
not be affected by any change of duties or position so long as the Optionee
continues to be an employee of the Corporation. A leave of absence or an
interruption in service (including an interruption during military service)
authorized or approved by the Corporation shall not be deemed an interruption of
employment for the purposes of Section 5.
(b) No partial exercise of the Option may be for less than 100 full shares (or
less than all the shares as to which the Option is exercisable, if less than 100
shares), and in no event shall the Corporation be required to issue any
fractional shares.

 

Page 2



--------------------------------------------------------------------------------



 



5. (a) In the event the Optionee shall cease to be employed by the Corporation
by reason of the Optionee’s death, disability (as defined below) or
involuntarily by the Company other than for cause (as defined in paragraph
(b) below) within 24 months following a Change in Control (as defined in the
Plan), all Options held by the Optionee shall become fully vested and
exercisable. In the event the Optionee shall cease to be employed by the
Corporation for any other reason, all unexercised Options held by the Optionee
which are not then exercisable by the Optionee shall lapse effective the date of
termination of employment. For purposes of this Agreement “disability” shall
mean permanent and total disability as defined by Section 22(e)(3) of the
Internal Revenue Code of 1986, as amended (the “Code”) as it now exists or may
hereafter be amended.
(b) To the extent not theretofore exercised, any Options held by the Optionee
which are then exercisable shall terminate as follows: If the employment is
terminated for any reason other than for cause (as defined below), disability,
death or involuntarily by the Corporation other than for cause within 24 months
following a Change in Control, any then exercisable Options shall terminate upon
the expiration of three months after the termination of employment. If the
employment terminates because of disability (as defined in paragraph (a) above)
or because of death, any then exercisable Options shall terminate upon the
expiration of one year after the termination of employment. If the termination
is “for cause” as determined by the Board, which shall be deemed to mean the
deliberate gross misconduct of the Optionee or the violation by the Optionee,
after any such termination, of the terms of a Restrictive covenant and
Confidentiality/Non-Disclosure Agreement with the Corporation, any then
exercisable Options shall terminate upon the termination of employment. If the
employment is terminated by the Corporation other than for cause (as defined
above) within 24 months following a Change in Control, any then exercisable
Options shall terminate upon the expiration of one year after the termination of
employment.
6. Nothing in this Agreement shall confer upon the Optionee any right to
continue in the employ or service of the Corporation or affect the right of the
Corporation to terminate the Optionee’s employment or service at any time.
7. (a) The Optionee may exercise the Option with respect to all or any part of
the shares then exercisable by giving the Corporation written notice at 401 Park
Avenue South, New York, New York 10016. Such notice shall specify the number of
shares as to which the Option is being exercised and shall be preceded or
accompanied by payment in full in accordance with Section 3 hereof.
(b) Prior to or concurrently with delivery by the Corporation to the Optionee of
a certificate(s) representing such shares, the Optionee shall:

 

Page 3



--------------------------------------------------------------------------------



 



(i) upon notification of the amount due, pay promptly any amount necessary to
satisfy applicable federal, state or local tax requirements; and
(ii) if such shares are not currently or effectively registered under the
Securities Act of 1933, as amended (the “Act”) and applicable state securities
laws, give satisfactory assurance in writing signed by the Optionee or his legal
representative, as the case may be, that such shares are being purchased for
investment and not with a view to the distribution thereof.
(c) As soon as practicable after receipt of the notice and payment referred to
in subparagraph (a) of this Section 7, the Corporation shall cause to be
delivered to the Optionee at the office of the Corporation at 401 Park Avenue
South, New York, New York 10016 or such other place as may be mutually
acceptable to the Corporation and the Optionee, a certificate or certificates
for such shares; provided however, that the time of such delivery may be
postponed by the Corporation for such period of time as may be required for the
Corporation, with reasonable diligence, to comply with applicable registration
requirements under the Act, the Securities Exchange Act of 1934, as amended, and
any requirements under any other law or regulation applicable to the issuance or
transfer of shares. If the Optionee fails for any reason to accept delivery of
all or any part of the number of shares specified in such notice upon tender of
delivery thereof, his right to purchase such undelivered shares may be
terminated.
8. In the event of any merger, reorganization, consolidation, recapitalization,
stock dividend, stock split, reverse stock split, spin-off, extraordinary cash
dividend or similar transaction or other change on corporate structure affecting
the Common Stock, the Committee shall make such adjustments and substitutions to
the number, class and kind of shares (to the nearest possible full share) and to
the price per share subject to the unexercised portion of this Option as the
Committee determines to be appropriate in its sole discretion.
9. This Option shall not be transferable other than by will or by the laws of
descent and distribution, or pursuant to a qualified domestic relations order as
defined by the Code or Title I of the Employee Retirement Income Security Act,
or the rules thereunder. During the lifetime of the Optionee, this Option shall
be exercisable only by the Optionee. In the event of any attempt by the Optionee
to transfer, assign, pledge, hypothecate or otherwise dispose of the Option or
of any right hereunder, except as provided for herein or in the 2006 Stock Plan,
or in the event of the levy of any attachment, execution or similar process upon
the rights or interest hereby conferred, the Corporation may terminate this
Option by notice to the Optionee and it shall thereupon become null and void.

 

Page 4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Corporation has caused this Agreement to be signed by a
duly authorized officer, and the Optionee has affixed his signature hereto.

                  By:   HMS HOLDINGS CORP.      

                  Signature:   -s- William C. Lucia [c92065c9206501.gif]        
William C. Lucia        Chief Executive Officer         Date:   October 1, 2009
      Optionee:           First Name Last Name        Date:      

 

Page 5